DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 2, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recits the limitations "the other end portion" respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim 8 recites the limitation "both end portions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Reports on Patentability
This application is related to PCT/JP2018/023688, for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage.  For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under PCT law may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference.  Also, a prior art reference applicable to the claims as a “Y” reference under PCT law may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.  Still further, clarity issues raised under PCT law may be applicable under 35 U.S.C. 112.

The current claims appear similar to those presented in PCT/JP2018/023688.  In accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Ueno JP 63-126656 in combination with additional reference(s) JP 2017-89778 and JP 2007-2007-270878 suggests the claim limitations, is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 103 obviousness.  The reason/motivation to combine/modify under U.S. Practice is each of the references discloses elastic elements dampening element for the purpose of improving rotational dampening.  Therefore, it would have been obvious to combine the references to achieve the predictable result of providing improved dampening.


Claims 1, 3-5, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno JP 63-126656 in view of Ryosuke JP 2017-89778.
Ueno discloses:
Claim 1- an annular [inner] bush (1); and an annular [outer] member (5) which is provided around the [inner] bush and comprises a tooth profile (8) formed in an outer peripheral portion, wherein the [inner] bush and the [outer] member are disposed so as to be relatively rotatable in a direction of rotation of the resin gear (the device is capable of this function)  wherein a plurality of spaces (4, 7) entering an outer peripheral surface of the metal bush and an inner peripheral surface of the [outer] member are formed, so as to be aligned along the direction of rotation (see figure 2), between the [inner] bush and the [outer] member, wherein the space comprises an inner surface (left side of 4) intersecting an axial direction of the resin gear in at least one end portion in the axial direction (see figure 1), wherein an elastic member (9) is disposed in each space of the plurality of spaces, and wherein the elastic member engages with the inner surface (see figures 1 and 2).
Ueno does not disclose a metal bushing and a resin member.
	Ryosuke teaches a metal bushing (2) with a resin member (3) for the purpose of improved dampening (see “PROBLEM TO BE SOLVED”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ueno and provide a metal bushing with a resin [outer] member, as taught by Ryosuke, for the purpose of improved dampening.
Regarding Claim 3- Press fitting is a process of making limitation within an apparatus claim.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
Claim 4- wherein the metal bush and the resin member abut against each other so as to be slidable in the direction of rotation (the device is capable of this function).
Claim 5- wherein the metal bush and the resin member are not bonded to each other (see figures 1 and 2). 

Claim 7 (as modified)- an annular metal bush (1), an annular resin member (5) which is provided around the metal bush and comprises a tooth profile (8) formed in an outer peripheral portion, and an elastic member (9) provided between the metal bush and the resin member, comprising: disposing the metal bush and the resin member so as to be relatively rotatable (see figures 1 and 2) in a direction of rotation of the resin gear; forming a plurality of spaces (4, 7) entering an outer peripheral surface of the metal bush and an inner peripheral surface of the resin member are formed, so as to be aligned along the direction of rotation (see figure 2), between the metal bush and the resin member, wherein the space comprises an inner surface intersecting an axial direction of the resin gear in at least one end portion in the axial direction, and press-fitting the elastic member (9) so as the elastic member and the inner surface to be are engaged with each other (see figures 1 and 2).
Claim 8- wherein the space comprises inner surfaces intersecting the axial direction in both end portions in the axial direction (sides of 4).
Claim 9- wherein an inside half of the space in a radial direction of the resin gear enters towards the metal bush, and wherein an outside half of the space in the radial direction of the resin gear enters towards the resin member.
Claim 12- wherein the plurality of the spaces are arranged at a substantially equal interval along the direction of rotation of the resin gear when viewed from the axial direction (see figure 2).
Claim 13- wherein an outer diameter of the metal bush and an inner diameter of the resin member are substantially equal (see figures 1 and 2), wherein the outer peripheral surface of the metal bush and the inner peripheral surface of the resin member are not bonded to each other, and wherein the outer peripheral surface of the metal bush and the inner peripheral surface of the resin member rotatably contact each other (the device is capable of this function).
Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ueno JP 63-126656 in view of Shunji JP 2007-270878.
Both Ueno and Shunji disclose utilizing elastic members between rotational bodies to improve dampening. Ueno does not disclose an end portion with a smaller inner diameter opening.
	

Shunji teaches an end portion with a smaller inner diameter opening (see figure 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ueno and provide an end portion with a smaller inner diameter opening, as taught by Shunji, to achieve the predictable result of improved rotational dampening.
Allowable Subject Matter

Claims 6, 10, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658